Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
	Double Patenting	
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4,8-9,12,16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 13-14 of U.S. Patent No. 10,997,849. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims 1, 8 and 13-14  of U.S. Patent No. 10,997,849 would encompass the broader claims 1, 4,8-9,12,16-17  of the current application. 
Current application 
U.S. 10,997,849
1
1, 14
4
8
8
13
9
1,14
12
8
16
13
17
1,14


Claims 5-6,13-14,18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 10,997,849 in view of 1,6 and 11 of U.S. Patent No. 9,786,154. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims 1 and 14 of U.S. Patent No. 10,997,849 in view of 1,6 and 11 of U.S. Patent No. 9,786,154 would encompass the broader claims 5-6,13-14,18-19 of the current application. 
Current application 
U.S. 10,997,849
U.S. Patent No. 9,786,154
5
1, 14
1,6,11
6
1, 14
1,6,11
13
1, 14
1,6,11
14
1,14
1,6,11
18
1, 14
1,6,11
19
1, 14
1,6,11


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2,4, 8-12,16,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doughty et al. (US 2015/0127570) in view of McKown et al. (US 2013/0331055).
As per claim 1, Doughty teaches a computer-implemented method of vehicle accident response, the method comprising: 
generating, by a mobile device (210) located inside a vehicle, telematics data associated with operation of the vehicle (Para. 15,31-26); 
transmitting, from the mobile device to one or more processors via wireless communication, the telematics data (2303 via wireless communication, the telematics data (Fig. 1, 4; vehicle information is transmitted to telematics server device; Para. 1417-19; the server can be one or more processors); 
analyzing, by the one or more processors, the telematics data to determine that an accident involving the vehicle has occurred (Fig. 1 and 4: Para. 40,46,47; telematics server device 230 may determine that the vehicle has been in the accident based on the vehicle information gathered by telematics device 210); 
generating, by the one or more processors, a communication (i) based upon the telematics data and (ii) in response to determining that the accident has occurred (Para. 57-61; Fig. 14-7; report); and 
transmitting, by the one or more processors, to the mobile device, the communication (Para. 57-61; Fig. 14-7; report).
The invention of Doughty does not explicitly mention analyzing, by the one or more processors, the telematics data to determine a likelihood of injury due to the accident; generating, by the one or more processors, a communication (i) based upon the likelihood of injury.
In the analogous art, McKown teaches the system is configured to: analyzing, by the one or more processors, the telematics data to determine a likelihood of injury due to the accident; generating, by the one or more processors, a communication (i) based upon the likelihood of injury (Para 35-38,55).
Therefore, it would have been obvious at the time the invention was made to include processor wherein the analyzing the telematics data to determine a likelihood of injury due to the accident as suggest by McKown to the system/server because it would improve the crash detection decision based on the likelihood of injury, thereby increasing the effectiveness of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per claim 2, the combined invention meets the limitation of claim and McKown further shows determining the likelihood of injury includes: determining the likelihood of injury based upon accelerometer data included in the telematics data (Para. 28,29,33,37).
As per claim 3, the combined invention meets the limitation of claim and McKown shows determining the likelihood of injury and Doughty further shows determining the determining, based upon the telematics data, that the accident is a head-on collision between the vehicle and a second vehicle (Para.10, 41,47,85).  Therefore, it would have been obvious at the time the invention was made to combine determining the likelihood of injury as suggest by McKown to the system with determining, based upon the telematics data, that the accident is a head-on collision between the vehicle and a second vehicle as shown by Doughty because it would improve the crash detection decision based on the likelihood of injury and the correlation with head-on collision detection, thereby increasing the effectiveness of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per claim 4, the combined invention meets the limitation of claim and McKown further shows determining the likelihood of injury includes: determining a likely severity of the accident (Para. 60).
As per claim 8, the combined invention meets the limitation of claim and Doughty further shows receiving, at the one or more processors, user preferences selected using a mobile device application of the mobile device, the user preferences relating to preferred content of the communication; and wherein generating the communication includes generating a customized communication including the preferred content based upon the user preferences (Para. 45,47,60,64,65,82,89,108; user input and authorization of information release; Para. 106 show customization on user device). 
As per claims 9-12,16,17, they correspond to claims 1-4,8; they are therefore rejected for the similar reasons set forth. Doughty further shows a tangible, non-transitory computer-readable medium storing executable instructions for vehicle accident response that, when executed by one or more processors of a computer system (Para. 26,27).

Claim 5-7,13-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doughty et al. (US 2015/0127570) in view of McKown et al. (US 2013/0331055), further in view of Terlep (US 2011/0087505) and Briggs et al. (US 9,053,588).
As per claim 5, the combined invention meets the limitation of claim but does not generating the communication includes: determining a third-party emergency service to recommend to a driver of the vehicle; and including an indication of the third-party emergency service in the communication.  
In the analogous art, Terlep shows an electronic device for use by vehicle operator or owner that can be mobile phone or in-vehicle system (Para. 55 and 20} which is communicated with the system (Fig. 3-4) and method of vehicle accident response (Fig. 1: step 110; Para. 25) comprising: determining, by the one or more remote database and network (Para. Fig, 3A and AB; Para. 63,66,67, wherein the database can be a server as stated in Para. 31), a third-party emergency service (repair entity, emergency service, police station, etc. see Para. 30) to recommend to the driver based on the telematics data and in response to determining that the accident has occurred (Para. 61-67); transmitting, by the one or more remote database and network, to the mobile device, a communication in response to determining that the accident has occurred; and displaying, by a mobile device application of the mobile device, the communication, wherein the communication includes a list of next steps that the driver should take alter the accident (Fig. 4; “what to do when you are in Car Accident” as well as the list of option such as accident report, find a body shop, find towing company, contact a rental, etc.) and a recommendation of the third-party emergency service (Para. 33,37,63,66,67,74). Although Fig. 4 and Para. 72 states the electronic device determines that an accident has occurred based on a user presses the push button, however, Para, 36 and 25 states the occurrence of the accident ray be determined based on both user input or by sensors (telematics data). Therefore, it would have been obvious at the time the invention was made the initial communication established between the mobile device and the database/server can be based on telernatics data rather than help button 410 being pressed, because it would be an alternative and known techniques to improve similar devices (automation) in the same way.
In the analogous art, Briges explicitly mention a server is configured to identify a list of appropriate service vehicle to assist the customer based on the telematics data and in response to determine that the accident has occurred (Fig. 3-4; col 9, line 49 —col 11, line 45; col. 13, lines 45-60}.
Therefore, it would have been obvious at the time the invention was made to include the server as shown by Briggs to the database and network structure as shown Terlep in order to allow the remote server to perform the analyzing of telernatics data, determining the third party emergency service and communication transmission function. It would be an implementation of applying a known technique is a known device ready for improvement to yield predictable results.  
Further, it would have been obvious at the tune the invention was made to include the server and display and accident reporting function as shown by the combination in view of Terlep and Briggs to the accident reporting device as shown by Doughty, such that the invention of Doughty would provide additional communication and display function at the mobile device to provide the list of next steps and recommendation of the third party emergency service to the driver, thereby increasing the flexibility of the invention. Such modification would allow the server of Terlep in view of Briggs to be combined with the server of Doughty. It would be an implementation of user of known techniques to improve similar device in the same way.
As per claim 6, the combined invention meets the limitation of claim and Terlep and Briggs further shows receiving, by the one or more processors, a selection of the third-party emergency service from the mobile device; and transmitting, by the one or more processors, a notification to emergency services to request the third-party emergency service (T: Para. 32-33,37,74-75 ; B: col. 7, line 40 – col. 8, line 68; Fig. 4-8).
As per claim 7, the combined invention meets the limitation of claim and Terlep and Briggs further shows automatically transmitting, by the one or more processors, a notification to emergency services to request the third-party emergency service (T: Para 50,52,53,61,63,64; B: col. 7, line 40 – col. 8, line 68) 
As per claims 13-15 and 18-20, they correspond to claims 5-7; they are therefore rejected for the similar reasons set forth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689